Hines, Justice.
This is an appeal from an order granting Taylor’s petition for the writ of habeas corpus. The warden complains that the habeas court entered the order without giving him the benefit of an evidentiary hearing in which to present evidence in opposition. The clerk of the superior court has certified that no hearing was held on the matter as required by OCGA § 9-14-48. Harper v. State, 229 Ga. 843 (195 SE2d 26) (1972). Accordingly, we reverse the judgment granting relief and remand the case for an evidentiary hearing.

Judgment reversed and case remanded.


All the Justices concur.